Case 5:20-cv-01159-TJH-KK Document 13 Filed 07/16/20 Page 1 of 4 Page ID #:151



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION -

10
                                         RIVERSIDE)

11
     KELSEY TURNQUIST, on behalf of                Case No.: 5:20-cv-01159-TJH(KKx)
12
     herself and others similarly situated,
                                                   CLASS ACTION
13
            PLAINTIFF,
      vs.                                          [Assigned for all purposes to the Hon.
14
                                                   Judge Terry J. Hatter, Jr.]
15
     THARALDSON HOSPITALITY
     STAFFING, LLC;                                ORDER [JS-6[
16
     INTERCONTINENTAL HOTELS
     GROUP PLC; and DOES 1 to 100,                 [Filed concurrently with Stipulation to
17
     Inclusive,                                    Remand Removed Action]
18
            DEFENDANTS.                            Action Removed: June 5, 2020
19
            TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
20
     RECORD:
21
            Plaintiff KELSEY TURNQUIST (“Plaintiff”), Defendant THARALDSON
22
     HOSPITALITY STAFFING, LLC (“Defendant”) (Defendant and Plaintiff hereinafter
23
     referred to as the “Parties”) filed a Joint Stipulation seeking remand of the removed
24
     Action to State Court.
25
            The Court, having read and considered all of the papers filed on behalf of the
26
     parties and on file in the action, HEREBY ORDERS:
27

28

                                              ORDER
                                                1
Case 5:20-cv-01159-TJH-KK Document 13 Filed 07/16/20 Page 2 of 4 Page ID #:152



 1            Pursuant to the Stipulation of the Parties and good cause appearing it is hereby
 2   ordered:
 3        1.       The Action is hereby remanded forthwith to Riverside County Superior
 4   Court;
 5            2.   Each party shall bear its own attorneys’ fees and costs incurred in
 6   connection with the removal of this action to federal court and the remand to state court.
 7

 8
     Dated: JULY 16, 2020
                                                        Hon Terry J. Hatter, Jr.
 9                                                      United States District Judge
10                                                      Central District of California

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               ORDER
                                                 2
Case 5:20-cv-01159-TJH-KK Document 13 Filed 07/16/20 Page 3 of 4 Page ID #:153



 1
                               DECLARATION OF SERVICE

 2         On July 15, 2020, I served the foregoing document, described as
 3                                  [PROPOSED] ORDER
 4   on all interested parties in this action in the manner provided as follows:
 5   A     (BY MAIL) As follows:
 6         I placed such envelope, with postage thereon prepaid, in the United States mail
           at Los Angeles, California.
 7
           I am “readily familiar” with the firm’s practice of collecting and processing
 8         correspondence for mailing. Under that practice, it would be deposited with the
           U.S. Postal Service on that same day, with postage thereon fully prepaid, at Los
 9         Angeles, California, in the ordinary course of business. I am aware that, on
           motion of the party served, service is presumed invalid if the postal cancellation
10         or postage meter date is more than one day after the date of deposit for mailing
           in this affidavit.
11
     B     (BY ELECTRONIC MAIL) I sent such document via facsimile mail to the
12         number(s) noted above.
13   C     (BY PERSONAL SERVICE) I caused such envelope to be delivered by hand
           to the attorney at the location designated above.
14
     D     (BY ELECTRONIC SERVICE) I submitted an electronic version of the
15         document(s) via portable document format (PDF) to the court at
           www.cacd.uscourts.gov/cmecf.
16

17                 Party Served                               Form of Service
      William J. Goines (SBN CA 61290)                              D
18    GREENBERG TRAURIG, LLP
      1900 University Avenue, 5th Floor
19    East Palo Alto, California 94303
      Telephone: 650.328.8500
20    Facsimile: 650.328.8508
      goinesw@gtlaw.com
21
      Lindsay E. Hutner (SBN CA 238998)
22
      Alexa R. Hankard (SBN CA 312221)
      GREENBERG TRAURIG, LLP
23
      Four Embarcadero Center, Suite 3000
      San Francisco, California 94111
      Telephone: 415.655.1300
24    Facsimile: 415.707.2010
      hutnerl@gtlaw.com
25    hankarda@gtlaw.com
26    Attorneys for Defendant,
      HOSPITALITY STAFFING, LLC, a
27    Nevada limited liability company
28

                                              ORDER
                                                3
Case 5:20-cv-01159-TJH-KK Document 13 Filed 07/16/20 Page 4 of 4 Page ID #:154



            I declare under penalty of perjury under the laws of the United States of America
 1   that the foregoing is true and correct.
 2
     Dated: July 15, 2020                                /s/ Anwar Burton
 3                                                       Anwar Burton
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              ORDER
                                                4
